ON REHEARING.                    [En Banc. June 20, 1934.]
This cause having been argued to a Department of the court October 24, 1933; and having been thereafter assigned for rehearing En Banc, and having been argued to the court sittingEn Banc January 26, 1934; and the opinion of this court affirming the judgment of the trial court having been filed; and *Page 410 
a petition for rehearing having been granted and the cause once more argued to the court En Banc May 29, 1934; and four judges now concurring in the opinion as filed and one judge concurring in the result thereof, the judgment of the superior court therefore stands affirmed.